DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 08/25/2022. In the paper of 08/25/2022, Applicant amended claims 2 and 7-8. Claims 1-15 are still pending. Claims 9-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claim 14 was considered in the Non-Final paper mailed on 06/23/2022 and in contrast to the claims filed on 08/25/2022 is not withdrawn.
This Office action contains a new objection to the specification and new rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) that were not necessitated by claim amendments. Additionally, the prior rejection under 35 U.S.C. 103 is newly amended. Accordingly, this paper is Non-Final.

Status of Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers
have been placed of record in the file.
It is noted that the foreign priority has not been perfected. An English language translation of the foreign application has not been filed. Should Applicant choose to file an English translation, the English language translation should be accompanied with a statement that the translation of the certified copy is accurate. See 37 CFR 1.55 and MPEP §§ 215 and 216. 
The effective filing date of the instant application is 17 September 2018.

Status of the claims
Claims 1-8 and 14-15 are currently under examination. 
Although the most current claim status identifier of the claims that were filed on 08/25/2022 as well as PTOL-326 of 06/23/2022 incorrectly lists claim 14 as being withdrawn, the instant claim 14 was under examination in the Non-Final paper of 06/23/2022 and is presently under examination as indicated below.

Response to Arguments
Withdrawn Objection(s) and Rejection(s)
The objections to claims 2 and 7-8 for reasons stated in the Non-Final action that was mailed on 06/23/2022, are withdrawn based on claim amendments.
The rejection of claims 1-6 and 14-15 under 35 U.S.C. 103 as being unpatentable over Henry et al. (2006, The Plant Journal, 48(2), pp.307-319: cited on the IDS) in view of Chable et al. (2008, Euphytica, 164(2), pp.325-337: newly cited), Chable et al. (2009, Euphytica, 170(3), pp.275-287: cited on the IDS), Koh et al. (June 15, 2017, Plant Methods, 13(49), pp.1-8: newly cited), and Tonosaki et al. (2014, Molecular breeding, 34(3), pp.1301-1311: newly cited) is withdrawn based on Applicant’s arguments which were found to be persuasive. Applicant’s argument are addressed in section entitled “Arguments” below. Further, in this paper, a new rejection of these claims under 35 U.S.C. 103 is presented below.

Argument(s) 
Applicant's arguments filed 08/25/2022 have been fully considered and addressed below.
Applicant argues that Henry et al. teach a method for detecting aneuploidy in Arabidopsis thaliana with quantitative fluorescent PCR (QF-PCR) (Henry, abstract) and the QF-PCR is NOT the real time PCR of the claims. 
Applicant state that “QF-PCR uses fluorescently labelled, marker-specific primers and measures the amount of amplified DNA at the end of the PCR cycle. In contrast, RT-PCR measures the amount of amplified DNA during the PCR reaction (i.e., in real-time)”. 
Applicant argues that Henry does not teach the use of RT-PCR in any capacity, let alone in a method for detecting aneuploidy and none of Chable 1, Chable 2, Koh and Tonosaki compensate for the deficiencies of Henry (see Remarks of 08/25/2022, pg 7, 4th para).

Concerning the new rejection under 35 U.S.C. 103 below, the rejection newly cites Moftah et al. (Nov 2014, JMSCR 2(11): pp 2894-2902).
Moftah et al. motivates the substitution of known functionally equivalent methods (QF-PCR to qPCR) that are for achieving a same purpose of identifying chromosomal aneuploidy with predictable outcomes. 
Specification Objection (new)
The disclosure is objected to because of the following informalities: The specification on page 25 discloses in Tables 1 and 2, nucleotide sequences of SEQ ID NOS: 1-27. However, the sequence identifier nomenclature of the primer nucleotide sequences of Tables 1-2 are not in compliance with 35 CFR 1.821(c) which requires that each disclosed nucleic acid sequence in an application that is being assigned a sequence identifier, to have the nomenclature “SEQ ID NO:”. Appropriate correction is required.
Claim Objections
Claims 7-8 are objected to because of the following: Claims 7-8 recite the limitation(s) “SEQ ID NOS: 1-18”. These sequences are free of the prior art.

Claim Rejections - 35 USC § 112 (new)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-8 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the process steps of providing DNA extracted from a sample derived from the Brassica oleracea plant as template DNA and DNA markers; and performing real-time PCR using extracted Brassica oleracea plant and the DNA markers. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because the limitation/term “DNA marker” that is recited in claims 1-8 and 14-15, is not line with its ordinary meaning and Applicant’s specification does not clearly redefine the term. 
Specifically, Kordrostami et al. (2015) teach 
“there are three major types of genetic markers: (a) morphological markers (also called “classical” or “visible” markers) which are phenotypic traits, (b) biochemical markers, which are called isozymes, including allelic variants of enzymes, and (c) DNA markers (or molecular markers), which reveal sites of variation in DNA. 
Morphological markers are usually identified visually (e.g. traits such as flowers color, seed shape, growth habits or pigmentation). 
Isozymes are allelic variants of enzymes that are detected by electrophoresis and specific staining. They are able to detect diversity at functional gene level and have simple inheritance” (see Kodrostami et al., pg 4024, right col., 2nd para).

Concerning the term “DNA marker”, Kodrostami et al. discloses:
“DNA markers are the most widely used type of marker predominantly due to their abundance.
They arise from different classes of DNA mutations such as substitution mutations (point mutations),
rearrangements (insertions or deletions) or errors in replication of tandemly repeated DNA (8). These
markers are selectively neutral because they are usually located in non-coding regions of DNA.
Unlike morphological and biochemical markers, DNA markers are practically unlimited in number and
are not affected by environmental factors and/or the developmental stage of the plant (5). Apart from the
use of DNA markers in construction of linkage maps, they have numerous applications in plant breeding such as assessing the level of genetic diversity within cultivars and fingerprinting the germplasms”.
(see Kodrostami et al., pg 4025, left col., 1st para).

Based on the teachings of Kodrostami et al. above and many other teachings from Kodrostami et al., it can be gleaned that the accepted meaning of “DNA marker” in the prior art, is distinct and is not the same as primer sequences (i.e. nucleotide sequences that are useful in an amplification to promote additional copies of the sequence).

In the instant claims, for example claim 1, the term “DNA marker” is used by the claim to mean “Brassica oleracea chromosome-specific DNA primer, wherein the primer is specific to any one of chromosomes 1 to 9 of the Brassica oleracea plant”. 

It is noted that where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claims 2, 5-8 and 14-15 are further rejected as they depend from claim 1.

Claim 1 recites the limitation “providing DNA markers which comprise a DNA marker which is specific to any one of chromosomes 1 to 9 of the Brassica oleracea plant and another DNA marker which is specific to another one of the chromosomes 1 to 9 of the Brassica oleracea plant” which renders claim 1 indefinite because the limitation lacks clarity of scope. The nature of the DNA markers claimed is not readily ascertainable because 
It is not clear whether the instant DNA markers are intended to be target nucleotide sequences of a same chromosome of a Brassica oleracea test plant (i.e. first and second DNA markers are e.g. a primer pair for amplifying a target sequence of a same chromosome; or are two distinct nucleotide target sequences of a same chromosome but these targets are not a primer pair set); or alternatively, whether the instant DNA markers are each intended to be target nucleotide sequences to two distinct chromosomes selected from the nine chromosomes of a Brassica oleracea test plant).
Further, it is unclear how comparison of amplification values of the instant DNA markers, wherein the first and second DNA markers are specific to a same chromosome of the test plant can identify chromosomal aneuploidy of the test plant.

Claim 15 recites the limitation, “wherein the DNA markers comprises at least three DNA markers which are specific to at least three of the chromosomes 1 to 9 of the Brassica oleracea plant, respectively”. The phrase “respectively” in the limitation is confusing. 
It is not known how the term “respectively” is intended to be apply to modify the 3 or more DNA chromosome-specific markers of claim 15 e.g. “respectively” is typically construed as meaning “sequentially”. 
In this instance, the “respectively” limitation may be construed as being directed to providing 3 or more DNA chromosome-specific markers comprising at least one chromosome 1-specific DNA marker, one chromosome 2-specific DNA marker and one chromosome 3-specific DNA marker. This is a strict limitation and may not be what Applicant intends.
Omitting the limitation “respectively” in claim 15 is suggested since the omission allows claim 15 to be construed as broadly as being directed to any 3 or more chromosome-specific DNA markers (e.g. a composition of DNA markers comprising at least three chromosome specific DNA sequences). 
Accordingly, a DNA marker composition comprising at least three chromosome 1-specific DNA markers; or a DNA marker composition comprising at least one chromosome 1-specific DNA marker, one chromosome 2-specific DNA marker and one chromosome 3-specific DNA marker would each meet the limitation of amended claim 15, just as much as a composition of DNA markers comprising two chromosome-5 specific DNA sequences along with two chromosome-9 specific sequences). 
Claim Rejections - 35 USC § 112
Claims 1-8 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Specifically, claim 1 recites the limitation “detecting chromosomal aneuploidy from a relative difference between the amplification values obtained by DNA markers”. 
This limitation encompasses a non-enabled aspect which arises when two chromosomes that are each aneuploids are compared. A relative difference in amplification values may not establish aneuploidy in the instance that the amplification values of two chromosomes that are each aneuploids are compared because it is likely a zero-net difference in amplification values will be detected. Claims 2-8 and 14-15 are rejected because they depend from claim 1.
In the case of plants that have aneuploidy in a plurality of chromosomes, for example, in the case of an aneuploid in which the DNA markers/chromosome-specific primers for chromosome 1 trisomy and the chromosome 2 trisomy are combined, the instant claim 1 is not enables as the method of claim 1 detects a normal Brassica oleracea plant when only the relative difference between the amplification values obtained by chromosome-specific DNA markers to chromosomes 1 and 2 are compared.
Furthermore, claim 1 does not limit the real-time PCR amplification to an amplification of at least two distinct chromosomes. The relative difference between the amplification values obtained by two distinct chromosome-specific DNA markers that are specific to the same chromosome (e.g. using two sets of chromosome-1 specific DNA markers/primers) is not enabled to detect chromosome aneuploidy for chromosome 1 by evaluating the relative difference between the amplification values obtained by the two chromosome-1 specific DNA markers. 
To achieve enablement, para [0087] on page 25 of the specification does teach “in the case of chromosome 6 trisomy, the amplification curve of the marker located on chromosome 6 rises faster than that of normal individual…in the case of performing relative quantification, an intersection point between the amplification curve and the threshold line set with a certain standard is defined as a Ct value and compared with the Ct value of each of the markers of other chromosomes, thereby achieving the estimation of the number of target chromosomes”. 
Accordingly, the instant invention appears to establish aneuploidy for each chromosome by comparing the Ct values of each chromosome-specific DNA marker of the test Brassica oleracea plant to its identical in a normal Brassica oleracea plant and provides that a relative difference between both amplification values (i.e. the test plant and normal) establishes aneuploidy.
In a second enabled instance, the specification on page 25, para [0088] discloses the relative quantification of the chromosome 6 marker calculated by the ΔΔCt method using the chromosome 4 marker as a standard. Chromosome-specific primers to at least two distinct chromosomes are used, where at least one of the chromosome-specific primer is a reference standard.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (2006, The Plant Journal, 48(2), pp.307-319: previously cited) in view of Chable et al. (2008, Euphytica, 164(2), pp.325-337: previously cited), Chable et al. (2009, Euphytica, 170(3), pp.275-287: previously cited), Koh et al. (June 15, 2017, Plant Methods, 13(49), pp.1-8: previously cited), Tonosaki et al. (2014, Molecular breeding, 34(3), pp.1301-1311: previously cited) and Moftah et al. (Nov. 2014, JMSCR 2(11): pp 2894-2902: newly cited) and Bubner et al. (2004, Plant cell reports, 23(5), pp.263-271: newly cited).

Claim 1 is directed to a method(s) for detecting an aneuploid of a Brassica oleracea plant, comprising: 
providing DNA markers which comprise a DNA marker which is specific to any one of chromosomes 1 to 9 of the Brassica oleracea plant and another DNA marker which is specific to another one of the chromosomes 1 to 9 of the Brassica oleracea plant,
performing real-time PCR using DNA extracted from a sample derived from the Brassica oleracea plant to be tested as a template and DNA markers; and 
detecting chromosomal aneuploidy from a relative difference between the amplification values obtained by DNA markers.

Henry et al. (2006) (claim 1)
Regarding claim 1, Henry et al. teach a method(s) for detecting an aneuploid of a plant (see title and the abstract and pg 313-314, Discussion; specifically, the abstract of Henry et al. teach “we demonstrate that quantitative fluorescent-polymerase chain reaction (QF-PCR) can be used to simultaneously genotype and karyotype aneuploid and polyploid Arabidopsis thaliana”). 
In contrast to claim 1, Henry et al. is directed to detecting an aneuploid of Arabidopsis thaliana plant, not Brassica oleracea plant.

Further regarding claim 1, the QF-PCR method of Henry et al. comprises the steps of: 
providing DNA markers including a first chromosome-specific primer that is specific to any one of chromosomes of the Arabidopsis thaliana plant and a second chromosome-specific primer to another one of the chromosomes of the Arabidopsis thaliana plant (see distinct chromosome-specific primers disclosed by Henry et al. on pg 316, Table 4 and pg 314, left col, 1st-3rd para; e.g. in Table 4, a primer set for chrm3 is named MN3.3 and a primer set for chrm4 is named MN4.2),
performing a PCR using DNA extracted from a sample derived from the plant to be tested as a template and the DNA markers (pg 316, Table 4 and pg 316, right col., section entitled “Quantitative genotyping and molecular karyotyping” and pg 317, all text of the left and right columns); and 
detecting chromosomal aneuploidy from a relative difference between the amplification values obtained by DNA markers (pg 314, left col., 1st para and Figs 1-2 on pages 310-311 and pg 316, right col., section entitled “Quantitative genotyping and molecular karyotyping”: Henry et al. discloses on pg 316., right col., 1st para, “All genome content values were expressed as a multiple of the haploid genome content of Col-0. On this scale, a genome content of 2.0 corresponds to a diploid individual and a genome content of 4.0 corresponds to a tetraploid individual”).
Regarding claim 2, Henry et al. teach/suggest karyotyping A. thaliana plant includes analysis of multiple markers/loci on each chromosome of all of the 5 chromosomes of A. thaliana plant (see pg 309, right col, section entitled “From genotype to karyotype” and see pg 316, Table 4: where 12 primer pairs are disclosed for each of chromosomes 1-5 of A. thaliana plant; see pg 311, Fig. 2b and pg 313, Table 3).

Omitted from Henry et al. (2006) (claims 1-2)
Regarding claim 1, Henry et al. do not teach their QF-PCR method is for detecting an aneuploid of a Brassica oleracea plant. 
Henry et al. do not teach providing a first and a second DNA marker specific to any one of chromosomes 1 to 9 of a Brassica oleracea plant to a real-time PCR reaction; and 
do not teach detecting chromosomal aneuploidy by detecting a relative difference between the amplification values of the first and second chromosome-specific DNA markers.

Regarding claim 2, Henry et al. do not teach further determining whether a test plant is an aneuploid for one of its chromosomes by testing every chromosome of the nine chromosomes of the test Brassica oleracea plant.

Henry et al. (2006) (claims 3-6 and 14-15)
Regarding claims 3-4, Henry et al. teach providing DNA marker as the primer capable of producing an amplification product by PCR reaction when the chromosomal DNA is present (see pg 316, Table 4 which discloses QF-PCR providing for example chromosome-specific forward and reverse primers MN1.5 for chromosome 1 and chromosome-specific forward and reverse primers MN4.1 for chromosome 4 and see pg 310, Fig. 1(a)-(c)).

Regarding claim 4, Henry et al. teach providing a chromosome-specific probe for detecting the presence of the amplification product produced in the real-time PCR reaction (see pg 316, Table 4 for HEX labeled forward primer = instant probe MN1.5 for chromosome 1 and FAM-labeled forward primer/probe MN4.2 for chromosome 4).

Regarding claims 5 and 14, Henry et al. teach a probe modified with a fluorescent dye so as to emit fluorescence by a PCR elongation reaction (see pg 316, Table 4 for HEX labeled forward primer/instant probe MN1.5 for chromosome 1 and FAM-labeled forward primer/instant probe MN4.2 for chromosome 4).

Regarding claim 6, Henry et al. teach provides an increase in fluorescence signal obtained by the real-time PCR as an index for detecting the aneuploid of chromosome (see pg 310, Fig. 1).

Regarding claim 15, Henry et al. teach at least three chromosome specific DNA markers/primers (see pg 316, Table 4 which discloses that four chromosomes of A. thaliana were interrogated by qF-PCR).

Moftah et al. (2014) 
Regarding claim 1, since Henry is directed to a QF-PCR for detecting aneuploidy of a plant, Moftah et al. is cited here as establishing QF-PCR and real-time PCR as functionally equivalent methods for identifying chromosomal aneuploidy (see abstract). 
Moftah et al. particularly teach a comparison of real-time PCR and QF-PCR methods for detection of sex chromosome copy number and sex chromosome aneuploidy; whereby a relative difference in the copy number of a specific sex chromosome relative to a standard establishes sex chromosome aneuploidy (see abstract and see pg 2884, all text of section entitled “qPCR -ΔΔCt method”). 
Moftah et al. further teach benefits of selecting and using real-time PCR (qPCR) over the QF-PCR method of Henry et al. for identifying chromosomal aneuploidy by indicating that while both real-time PCR (qPCR) and QF-PCR performance show 100% specificity, qPCR also shows 100% sensitivity while QF-PCR misdiagnosed a female having Turner’s syndrome as a normal female (see abstract and see pg 2874, see Methods, and Results sections of the abstract; see also pg 2879, Table 3 wherein qPCR and QF-PCR results are compared). 
Moftah et al. further teach ability of qPCR for detection of chromosomal aneuploidy in environment where a sequencer is absent (see abstract).

Omitted from Moftah et al. (2006) (claims 1-2)
Regarding claim 1, Moftah et al. do not teach their real time PCR is for detecting an aneuploid of a Brassica oleracea plant. Moftah et al. do not teach providing a first and a second DNA marker specific to any one of chromosomes 1 to 9 of a Brassica oleracea plant; and 
Moftah et al.do not teach detecting chromosomal aneuploidy by detecting a relative difference between the amplification values of the first and second chromosome-specific DNA markers for a B oleracea test plant.
Regarding claim 2, Moftah et al. do not teach further determining whether a test plant is an aneuploid for one of its chromosomes by testing every chromosome of the nine chromosomes of the test Brassica oleracea plant.

Koh et al. (June 15, 2017) (claims 1-6 and 14-15)
Koh et al. teach B. oleracea as having C genome and nine chromosomes (n=9) (see pg 1, right col, below abstract). 
For quantification of the C-genome, Koh et al teach two C-genome specific primer pairs Bo1g016520 and Bo9g098720 for specific amplification of a target sequence of chromosome 1 and 9 respectively (see pg 3, Table 2).

Koh et al. do not indicate chromosomal aneuploidy is detected in B. oleracea plants. 
Koh et al. do not teach selecting chromosome-specific target sequences on each of the 9 chromosomes of the B. oleracea plant, performing a real-time PCR using one or more chromosome-specific primer pair so as to amplify the target sequence (instant DNA marker) and detecting chromosomal aneuploidy from the relative difference between the amplification values of the amplified product(s).

Chable et al. (2008) and Chable et al. (2009)(claims 1-6 and 14-15)
Chable et al. (2008) particularly teach aneuploidy is a common problem in the Brassica crops and that aneuploidy occurs in both pure lines as well as in open-pollinated and F1 hybrid varieties, with rates of aneuploidy exceeding 5% in some lines (Chable et al., 2008, abstract and pg 326, left col., 2nd para).
Chable et al. (2008) teach aneuploid cauliflowers are recognized by their aberrant phenotypes, and different trisomics give rise to their own characteristic plant- and curd morphology (Chable et al., 2008, pg 328, Fig. 1). 
Chable et al. (2009) teach aberrant phenotypes of cauliflower are detected throughout the cultivation period in any variety types (abstract).
Accordingly, Chable et al. (2008) provides a reason to determine which specific chromosome(s) of the nine chromosomes of Brassica oleracea plant; or whether all nine of the chromosomes of Brassica oleracea test plant, show aneuploidy, particularly for Brassica oleracea plant having own characteristic plant- and curd morphology (i.e. plant showing aberrant phenotypes). 

Chable et al. (2008) and Chable et al. (2009) do not teach selecting chromosome-specific target sequences on each one of the 9 chromosomes of the B. oleracea plant (instant DNA markers), performing a real-time PCR using one or more chromosome-specific primer pairs so as to amplify the target sequence(s) (instant DNA markers) and detecting chromosomal aneuploidy from the relative difference between the amplification values of the amplified product(s).

Tonosaki et al. (2014) (claims 1-6 and 14-15)
Although Tonosaki et al. is not directed to a method for detecting an aneuploid of a Brassica, oleracea plant, Tonosaki et al. teach provides a method for assessing chromosome transfer in B. rapa and B. oleracea monosomic additions of R. sativus.
The method of Tonosaki et al. provides B. rapa species specific primers as well as B. oleracea species specific primers for identifying these as alien chromosomes added to R. sativus (see abstract and see pg 1303, right col, Result or see pg 1305, left col, 1st para below the legend of Fig. 2: wherein Tonosaki et al. state “Eighty markers (Supplemental Table 2) detected only B. oleracea chromosome-specific signals… Chromosome C01, C02, C03, C04, C05, C06, C07, C08 and C09 had 12,8,8,10,9, 6,8, 12 and 7 markers respectively”)).
Tonosaki et al. teach B. oleracea species specific primers (instant DNA markers) which are for detecting chromosomes of only B. oleracea (pg 1303, left col., 1st para). 
Tonosaki et al. teach B. oleracea chromosome-specific 80 markers oleracea signals (pg 1305, left col, para below the legend of Fig. 2 and Supplemental Table 2, which is reproduced partially below).

Supplementary Table 2 of Tonosaki et al.

    PNG
    media_image1.png
    736
    1060
    media_image1.png
    Greyscale


Bubner et al. (2004) (claims 4-8 and 14) combined with Moftah et al
Bubner et al. teach a qPCR method for relative quantitation of copy number (entire document, particularly pg 268-269, text of section entitled “Results for copy number determinations”). The method of Bubner et al. provides fluorophore labeled hybridization (Taqman) probes to generate fluorescent signals during a real time amplification assay (entire document but specifically, abstract and pg 265, right cl., last para and pg 267, right col, all text of section entitled “Relative quantification by the comparative Ct (2-ΔΔCt) method”).
Moftah et al. teach how to relate measured copy number to determine aneuploidy (see pg 2879, all text of section entitled “qPCR -ΔΔCt method”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of detecting aneuploidy taught by Henry et al. by applying a real-time PCR (qpCR) method instead which Moftah et al. teach is a functionally equivalent alternative method for evaluating chromosome aneuploidy. Moftah et al. uses qPCR performs with optimal sensitivity and specificity and can be used when a sequencing facility is absent.
Although neither Henry et al., nor Moftah et al., detect chromosomal aneuploidy of any of the none chromosomes of B. oleracea test plant, Chable et al. (2008) and Chable et al. (2009) already teach frequent detection of aneuploidy in Brassica oleracea plants and that aneuploidy presents as aberrant phenotypes. The ordinary skilled artisan would have been motivated to detect aneuploidy via qPCR since Chable et al. (2009) could not establish aneuploidy in Brassica oleracea plant using analysis of DNA methylation. The ordinary skilled artisan would have been readily apprised on how to make and/or use B. oleracea chromosome-specific primers and probes such as those suggested by Tonosaki et al. (see Tonosaki et al., Supplementary Table 2, partially reproduced above) in a qPCR assay so as to quantify the amount or copy number of one or more of the nine chromosomes of B. oleracea. Moftah et al. provides further guidance on how to use qPCR amplification values to indicate aneuploidy via detection of abnormal chromosome dosage ratio or copy number of any one or more chromosome relative to a reference standard (pg 2884-2885, all text of section entitled “qPCR -ΔΔCt method”).
One of ordinary skill in the art would have had a reasonable expectation of success at the substitution of the method of Henry et al. to a real time (qPCR) method for the purpose of detecting aneuploidy in B. oleracea test plant or sample as it is expected to take no more than ordinary skill to apply known elements  (i.e. B. oleracea chromosome primers/probe of Tonosaki et al.) that are alternative, but functional equivalent substitute of elements taught by the prior art (i.e. chromosome specific primers of Henry et al.) to a known process/method (i.e. the qPCR method of Moftah et al.) to achieve a predictable result of concluding the presence or absence of aneuploidy for any one or all chromosome of B. oleracea.
The ordinary skilled artisan would have been further motivated to modify the chromosome specific probe taught by Tonosaki et al. into a Taqman hybridization probe such as taught by Bubner et al. by attaching 5’ and 3’ end fluorescent labels to the nucleotide probe sequence so that the probe(s) is suitable for generating fluorescent signal as typical for a qPCR assay. The ordinary skilled artisan may alternatively, perform the real time PCR using the chromosome-specific primers taught by Tonosaki et al. or their equivalent in the presence of Eva Green, wherein EvaGreen is used in a manner as disclosed in Moftah et al (see Moftha et al., pg 2877, text of left col) or used in a manner as isknown in the prior art.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1-6 and 14-15 are prima facie obvious.

Conclusion
Although no prior art references teach the B. oleracea chromosome specific primers consisting one or more of SEQ ID NOS: 1-18 as recited by claims 7-8, claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest references found (are not prior art) teach sequences identical to the instant SEQ ID NOS: 1-27 and include B. oleracea sequences represented as GenBank Accession No. LR031878 (submitted Nov 2018), GenBank Accession No. LR031874 (submitted Nov 2018), GenBank Accession No. LR031872 (submitted Nov 2018), GenBank Accession No. LR031873 (submitted Nov 2018), GenBank Accession No. LR031877 (submitted Nov 2018), GenBank Accession No. LR031880 (submitted Nov 2018), GenBank Accession No. LR031876 (submitted Nov 2018), GenBank Accession No. LR031879 (submitted Nov 2018), GenBank Accession No. LR031875 (submitted Nov 2018).

No claims are currently allowed

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637